Citation Nr: 0026684	
Decision Date: 10/05/00    Archive Date: 10/12/00

DOCKET NO.  99-12 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for herbicide exposure 
residuals to include hypothyroidism.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran had active service from June 1966 to May 1969.  
This appeal arose from a January 1999 rating decision of the 
Montgomery, Alabama, Regional Office (RO) which denied 
service connection for herbicide exposure residuals to 
include hypothyroidism.  The veteran has been represented 
throughout this appeal by Alabama Department of Veterans 
Affairs.  


REMAND

The veteran asserts on appeal that service connection is 
warranted for herbicide exposure residuals to include 
hypothyroidism.  In reviewing the record, the Board observes 
that the veteran has recently submitted additional relevant 
evidence in support of his claim.  

Additional pertinent evidence submitted within ninety days 
following certification and transfer of an appeal to the 
Board must be referred to the RO for review and preparation 
of a supplemental statement of the case unless the benefit 
sought on appeal may be allowed without such referral or the 
veteran expressly waives his procedural right to such a 
referral either in writing or in the record of the hearing on 
appeal.  38 C.F.R. § 20.1304 (1999).  

On July 23, 1999, the veteran was informed that his appeal 
had been certified and transferred to the Board for review.  
The additional evidence was received on August 11, 1999.  The 
veteran has not waived his right to RO consideration of the 
new evidence.  Therefore, the veteran's claim must be 
remanded to the RO for review of the additional evidence.  In 
light of the foregoing, this case is REMANDED for the 
following action:

1.  The RO should review the additional 
evidence submitted by the veteran to the 
Board and all other evidence incorporated 
into the record since the last 
supplemental statement of the case, if 
any, and reevaluate his entitlement to 
service connection for herbicide exposure 
residuals to include hypothyroidism.  

2.  If the veteran's claim remains 
denied, the RO should issue a 
supplemental statement of the case to the 
veteran and his accredited representative 
which addresses the additional evidence.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board or the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See the Veterans' Benefits Improvement Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994) and 38 
U.S.C.A. § 5101 (West 1991 and Supp. 1998) (Historical and 
Statutory Notes).  In addition, the Veterans Benefits 
Administration's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the RO is to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV. Paras. 8.44-8.45 and 38.02-38.03.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The purpose of this REMAND is to allow for 
due process of law.  No inference should be drawn from it 
regarding the final disposition of the veteran's claim.  



		
	J. T. Hutcheson
	Acting Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  


